DISMISS and Opinion Filed July 21, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00822-CV

                        WANDA LEE DAHLHEIMER, Appellant
                                      V.
                        LESTER JOHN DAHLHEIMER, JR. AND
                      LESTER JOHN DAHLHEIMER, SR., Appellees

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-51274-2015

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s July 8, 2016 motion to withdraw notice of appeal.

Appellant has informed the Court that she no longer wishes to pursue this appeal. Accordingly,

we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

160822F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WANDA LEE DAHLHEIMER, Appellant                    On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas.
No. 05-16-00822-CV        V.                       Trial Court Cause No. 469-51274-2015.
                                                   Opinion delivered by Chief Justice Wright.
LESTER JOHN DAHLHEIMER, JR. AND                    Justices Lang-Miers and Stoddart
LESTER JOHN DAHLHEIMER, SR.,                       participating.
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees LESTER JOHN DAHLHEIMER, JR. AND LESTER
JOHN DAHLHEIMER, SR. recover their costs of this appeal from appellant WANDA LEE
DAHLHEIMER.


Judgment entered July 21, 2016.




                                             –2–